Citation Nr: 1640324	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability, to include hallux valgus.

2. Entitlement to an increased rating for mid-back strain, rated 10 percent prior to December 18, 2012.

3. Entitlement to an increased rating for mid-back strain, rated 20 percent from December 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1998 to March 2001 and from March 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing is associated with the claims file.  However, the VLJ who presided over the hearing is no longer employed by the Board.  In a July 2015 letter, the Veteran was advised of this and given the opportunity to request a new hearing.  The Veteran did not respond to the letter.  Accordingly, the Board will proceed with a decision.

This appeal was previously remanded by the Board in May 2012 and October 2015.  Pursuant to the Board's remand directives, the AOJ obtained updated VA treatment records, scheduled the Veteran for a VA examination, and obtained an addendum medical opinion.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, his current hallux valgus is etiologically related to the poorly fitting footwear he wore during service.

2. Prior to December 19, 2011, the Veteran's mid-back strain was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, and did not manifest in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, ankylosis of the thoracolumbar spine or entire spine.

3. From December 19, 2011, the Veteran's mid-back strain was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and did not manifest in forward flexion of the thoracolumbar spine 30 degrees or less; or, ankylosis of the thoracolumbar spine or entire spine.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hallux valgus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for a disability rating in excess of 10 percent for mid-back strain, prior to December 19, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2015).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, and no higher, for mid-back strain, from December 19, 2011, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2016). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent letters in December 2008 and January 2009 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, the February 2009, December 2012, and April 2015 VA examination reports, and the Veteran's statements.

The Veteran was afforded VA examinations in February 2009, December 2012, and April 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons stated below, these examinations were adequate. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) for the issues on appeal.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.

Laws and Regulations - Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, pericarditis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).


Service Connection for Bilateral Foot Disabilities - Analysis

The Veteran seeks service connection for bilateral foot disabilities, including hallux valgus.  He claims that his current hallux valgus was caused by wearing improper footwear during service.

The Veteran's service medical records include treatment in August 2004 for blisters and open sores on both feet.  He reported that the blisters occurred during a road march, and wearing his boots made the pain worse.

In December 2008, the Veteran stated that he had bunions on both feet from wearing combat boots and extensive road marches.  

The Veteran was afforded a VA examination in February 2009.  He described bilateral foot problems that began in June 2004.  He stated that during service the condition consisted of pain in the metatarsal area of the first toe ("bunions").  He noticed redness and swelling on the "big toe knuckle" at times.  He stated that his feet hurt in the morning when he put on his boots, and the pain worsened towards the end of the day.  The VA examiner noted that his bilateral symptoms included pain, swelling, heat, redness, stiffness, and lack of endurance.  He was diagnosed with incipient bilateral bunions, and no etiology opinion was given.

The Veteran was diagnosed with hallux valgus in an August 2009 VA treatment note.  He complained of bilateral bunion deformities that had been progressive over the years.  

The Veteran was afforded a VA examination in December 2012.  The VA examiner noted that the Veteran had been diagnosed with hallux valgus in 2008.  The Veteran reported that he had bilateral foot pain due to poor quality boots during his first period of active service, and his foot pain increased during his second period of service, especially with marching.  The VA examiner stated that he could not provide an opinion as to whether the diagnosed bunions were causally related to the Veteran's service without resorting to speculation, due to a lack of medical documentation indicating contemporaneous diagnosis, treatment, or complaints.

In December 2015, the December 2012 VA examiner provided an addendum medical opinion as to the etiology of the Veteran's bilateral hallux valgus.  He noted that while blisters were noted in the service medical records, there was no finding of blisters documented in the December 2012 VA examination report.  He stated that blisters are friction injuries which are self-limited and transient in the vast majority of cases.  He opined that no lasting medical disability is expected, nor was documented, from blisters. The VA examiner noted that experts disagree as to whether bunions are due to "inherited foot type" or can be caused by mechanical factors such as ill-fitting or improper footwear.  He stated that he abided by his December 2012 opinion on etiology.  However, he stated that if the Veteran's testimony was sufficient evidence that the foot condition, i.e. bunions, began during his military service, then the rating should be made accordingly.  Medical reports "must be read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  A fair reading of the VA examiner's statement is that if the Veteran's statements are deemed credible, then his foot problems in service are at least as likely as not related to his current hallux valgus.  The VA examiner further opined that it is more likely than not that poorly fitting footwear may be a risk factor in developing bunions.

As an initial matter, the Board finds the Veteran's report of wearing improperly fitted boots during service and having foot problems during service to be credible.  This finding is supported by the documentation in the service medical records of treatment for bilateral foot blisters in August 2004.  In addition, the Veteran is competent to testify as to the onset and recurrence of his bilateral foot pain and any redness, swelling, or blisters, as these symptoms are observable by a layperson. See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran's current hallux valgus is etiologically related to or caused by active service.  In the December 2015 addendum opinion, the VA examiner relied on the lack of medical evidence from the Veteran's periods of active service to opine that the current hallux valgus was not related to service.  However, as stated above, a fair reading of the VA examiner's statements is that if the Veteran's testimony was deemed to be credible evidence that he had bilateral foot problems during service, then his current hallux valgus was at least as likely as not related to service.  See Acevedo, 25 Vet. at 293-94.  He further opined that it is more likely than not that poorly fitting footwear may be a risk factor in developing bunions.  As explained above, the Board finds the Veteran's statements regarding improperly fitting boots and foot problems during service to be credible.  Therefore, the December 2015 VA examiner's opinion is that the Veteran's current hallux valgus is related to service.  This positive nexus opinion is the only adequate medical opinion of record.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a bilateral foot disability, diagnosed as hallux valgus, have been met. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Increased Rating for Mid-Back Strain - Analysis

The Veteran is in receipt of a 10 percent rating prior to December 18, 2012, and 20 percent thereafter, for mid back strain.  The disability is rated under 38 C.F.R. § 4.71a, DC 5237, for thoracolumbar strain.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a.

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4) instructs to round each range of motion measurement to the nearest five degrees. Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In December 2008, the Veteran stated that he experienced low back pain, muscle tightness, and a burning sensation in the middle of his back and buttocks.  He stated that symptoms occurred during prolonged standing or repetitive activities such as bending, lifting, and walking.

In February 2009, the Veteran stated that his back disability caused him to have chronic pain.  

The Veteran was afforded a VA examination in February 2009.  There was no history of any neurological manifestations.  There was a history of fatigue, decreased motion, stiffness, spasms, and severe, constant pain.  There was no radiation of pain.  Flare-ups of pain occurred once a month, with precipitating factors of sitting for prolonged periods of time, "side to side back movements," mopping, sweeping, and standing for more than 30 minutes.  He had no incapacitating episodes for the thoracolumbar region during the previous 12 month period.  There were no abnormal spinal curvatures and no ankylosis.  He had bilateral tenderness of the thoracolumbar spine.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The detailed motor examination, sensory examination, and detailed reflex examination were all normal.  Active flexion was 80 degrees, with objective evidence of pain on active range of motion.  Combined range of motion was 220 degrees on active motion.  There was no objective evidence of pain or additional limitations following repetitive motion.  X-rays from February 2009 revealed very minimal degenerative changes of the thoracolumbar spine.  The VA examiner noted that the Veteran's mid-back strain had significant effects on his usual occupation, resulting in him being assigned different duties and increased absenteeism.  His mid-back strain had a mild impact on his ability to do shopping, a moderate impact on his ability to do chores, exercise, and recreation, and a severe impact on his ability to do sports and traveling.  He was employed full-time at the time of the examination.

A May 2009 VA treatment record indicated that the Veteran had burning pain in the midline of his thoracic spine.  He reported rare shooting pain down his right buttock stopping above the right knee.  He denied bowel and bladder incontinence or problems, as well as lower extremity weakness and numbness.  Flexion was 90 degrees.  The straight leg raise was negative bilaterally, and there was no abnormal kyphosis, lordosis, or scoliosis.

A July 2009 VA treatment note indicated that the Veteran complained of pain to mid-back that radiated up to his neck.  However, a VA treatment note dated two days later indicated that the Veteran had no radiculopathy related to his mid-back strain either historically or currently.  He denied paresthesia and weakness.  His Achilles reflexes were decreased bilaterally.

A subsequent July 2009 VA physical therapy note indicated that he Veteran described having chronic mid-back pain which radiated up and down his spine.

A December 2009 VA treatment note indicated that the Veteran had rare nocturia.

During the May 2011 Board hearing, the Veteran stated that he had back pain every day.  He stated that the back pain radiated into his lower extremities.  He said it was hard to sit for an extended period of time and he could not do any side-to-side movements.  He reported having muscle spasms that affected his range of motion.  The Veteran reported weekly flare-ups and having to take leave from work due to symptoms of his mid-back strain.  He also reported having tingling in both feet during flare-ups.  

The Veteran was afforded a VA examination in December 2012.  He reported that he had constant soreness in his mid-back, but lifting reliably brought on sharper pain.  About once every two months he gets a fleeting "lightning bolt" down the back of his legs with no overt precipitators.  The VA examiner indicated that the Veteran did not experience flare-ups.  Flexion was 55 degrees, with objective evidence of painful motion at 35 degrees.  After repetitive use testing, flexion was 60 degrees.  The Veteran also had less movement than normal and pain on movement after repetitive use.  The Veteran's right lower parathoracic region was very tender to palpation.  He did not have guarding or muscle spasm of the thoracolumbar spine.  On muscle strength testing, there was active movement against some resistance with right ankle plantar flexion and dorsiflexion.  Reflex examination was normal, as was sensory examination.  The straight leg raising test was negative bilaterally.  The VA did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have IVDS of the thoracolumbar spine.  The functional impact of the Veteran's thoracolumbar spine condition was that he avoided heavy lifting, had to change to a less physically demanding job, and avoided running and hiking.

The Veteran was afforded a VA examination in April 2015.  The Veteran reported that he began in October 2014 to development new symptoms in the low back, described as constant sharp, stabbing pain in the low back bilaterally, left more than right.  He noticed intermittent tingling at the back of his thighs to the knees if he sits for more than about 10 minutes.  He did not report flare-ups of the thoracolumbar spine.  His functional impairment included decreased range of motion, decreased lifting, and he avoided bending.  Flexion was 45 degrees and combined range of motion of the thoracolumbar spine was 160 degrees.  Pain was noted on range of motion and caused functional loss.  There was no evidence of pain with weight bearing.  The mid paralumbar muscles were quite tender.  There was no additional loss of function or range of motion after three repetitions.  The Veteran had guarding and localized tenderness of the thoracolumbar spine, but they did not result in an abnormal gait or spinal contour.  Muscle strength testing, straight leg raising test, and reflex examination were all normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or IVDS. There were no other neurologic abnormalities or findings related to the thoracolumbar spine condition.  The Veteran was diagnosed with arthritis of the thoracolumbar spine.  The functional impact of the Veteran's mid-back strain was that he worked as a maintenance mechanic/property manager and found it difficult to bend, lift very much, and to do many of the tasks inherent in his job.  He had to work slower and move from sitting about every 10 minutes.

Based on the above, the lay and medical evidence of record establishes that the Veteran's mid-back disability warrants a rating of 10 percent, and no higher, prior to December 19, 2011, one year prior to the December 2012 VA examination.  38 C.F.R. §§ 3.400(o)(2), 4.3.  The February 2009 VA examination noted a history of spasms and painful motion.  Flexion was 80 degrees and the combined range of motion was 220 degrees.  There was no muscle spasm severe enough to be responsible for an abnormal gait or spinal contour.  A May 2009 VA treatment note indicated flexion of 90 degrees, with painful motion.  The lay and medical evidence of record indicates that the Veteran has experienced chronic daily pain of the lumbar spine and mildly decreased range of motion.  However, the weight of the evidence, lay and medical, does not demonstrate that there was forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, ankylosis as is required for a higher rating under 38 C.F.R. § 4.71(a), DC 5237.  

During the December 2012 VA examination, flexion was 55 degrees, with objective evidence of painful motion at 35 degrees.  Flexion was 45 degrees during the April 2015 VA examination.  Therefore, a 20 percent rating, but no higher, is warranted for mid-back strain from December 19, 2011, one year prior to the December 2012 VA examination.  See 38 C.F.R. § 3.400(o)(2).  However, the weight of the evidence, lay and medical, does not demonstrate that there was forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, as is required for a higher rating under 38 C.F.R. § 4.71(a), DC 5237.  

The Board has also considered application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca for the entire appeal period, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching the finding that a disability rating in excess of 10 percent is not warranted prior to December 19, 2011, and a rating in excess of 20 percent is not warranted thereafter.  Although the record contains reports that the Veteran experienced pain during range of motion testing, such findings do not provide for higher ratings in this case. The pain experienced by the Veteran during range of motion testing is already accounted for in the ratings awarded by the Board.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness.  Even with consideration of the additional limitation of motion due to pain, the mid-back disability does not manifest prior to December 2011 in forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, ankylosis of the lumbar spine or entire spine. Therefore, a 10 percent rating under the General Rating Formula for Disease and Injuries of the Spine and 38 C.F.R. § 4.59 is appropriate, and a higher rating is not warranted prior to December 19, 2011.  From December 19, 2011, even with consideration of the additional limitation of motion due to pain, the mid-back disability does not manifest in forward flexion of the thoracolumbar spine 30 degrees or less; or, ankylosis of the lumbar spine or entire spine

Neither the February 2009, December 2012, and April 2015 VA examination reports nor the VA treatment records indicated that the Veteran had IVDS.  While Veteran reported having exacerbations of his low back pain that were alleviated by bed rest, there is nothing in the evidence to suggest that these exacerbations required both bed rest prescribed by a physician and treatment by a physician.  For this reason, the Board finds that a disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With respect to the Veteran's claim for a higher evaluation of his neck disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595.  

The May 2009 VA treatment record indicated that the Veteran had burning pain of the thoracic spine and a rare shooting pain down his right buttock stopping above the knee.  The straight leg raise was negative bilaterally, and he denied bowel and bladder problems, as well as lower extremity weakness and numbness.  The February 2009 VA examination report indicated that the Veteran did not have radiculopathy, and detailed motor examination, sensory examination, and detailed reflex examination were all normal.  In July 2009 the Veteran complained of mid-back pain that radiated up to his neck, but the VA treatment note indicate that he did not have radiculopathy.  During the May 2011 Board hearing, the Veteran complained of back pain radiating into his lower extremities.  During the December 2012 VA examination, the Veteran reported getting a fleeting "lightning bolt" of pain down the back of his legs with no overt precipitators, but the VA examiner noted that he did not have radicular pain or any other signs or symptoms due to radiculopathy.  The April 2015 VA examination report noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.
Therefore, the probative value of the Veteran's lay reports of radicular pain is outweighed by the negative objective tests for radiculopathy during the February 2009, December 2012, and April 2015 VA examinations and the May 2009 VA treatment record.  Therefore, the Board finds that the Veteran does not have a current diagnosis of radiculopathy secondary to the service-connected mid-back disability.

In December 2009, the Veteran reported having rare nocturia.  However, there are no other reports of nocturia and he denied having bladder impairment during the May 2009 treatment records.  The April 2015 VA examination report indicated that he did not have any other neurologic abnormalities related to the thoracolumbar spine condition.  Based on the weight of the evidence, both lay and medical, the Board finds that this symptom was temporary and quickly resolved.  Therefore, the Board finds that no separate rating related to nocturia is warranted.  

During the May 2011 Board hearing, the Veteran reported having tingling in both feet during flare-ups.  In the April 2015 VA examination, the Veteran reported intermittent tingling at the back of his thighs to the knees if he sits for more than 10 minutes.  However, the sensory examinations conducted during the February 2009, December 2012, and April 2015 VA examinations were negative for peripheral neuropathy.  Based on the weight of the evidence, both lay and medical, the Board finds that this symptom was temporary and quickly resolved.  Therefore, the Board finds that no separate rating related to peripheral neuropathy is warranted.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of 10 percent for mid-back strain prior to December 19, 2011, and 20 percent thereafter.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a (2015).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's mid-back strain are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.    The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain, painful motion, stiffness, tenderness, spasms, and other orthopedic factors.   See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.   In this regard, the Veteran's mid-back strain is manifested by symptoms of limitation of motion, painful motion, stiffness, spasms, and localized tenderness.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.   See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.   Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities.  Therefore, entitlement to a TDIU is not considered part of the present appeal.


ORDER

Service connection for bilateral hallux valgus is granted.

A rating in excess of 10 percent for mid-back strain, prior to December 19, 2011, is denied.  

A rating of 20 percent for mid-back strain, but no higher, from December 19, 2011, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


